DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s communication filed on May 07, 2021 in which claims 1-4, 6-18 are presented for examination; of which, claims 1-2, 4, 6, 9 and 18 were amended; claim 5 was canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 07, 2021 and March 31, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4 and 6-18 now renumbered 1-17 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to establishing for an entity a virtual network over several public cloud datacenters of one or more public cloud providers in one or more regions. The MUDIGONDA, JAYARAM, et al., "NetLord: A Scalable Multi-Tenant Network
Architecture for Virtualized Datacenters," Proceedings of the ACM SIGCOMM 2011 Conference, August 15-19, 2011,12 pages, ACM, Toronto, Canada and Gupta et al. US Publication No. 2003/0189919,  failed to show “creating a plurality of virtual networks over a set of two or more public cloud datacenters, the method comprising: generating network measurements between different pairs of public cloud datacenters; using a first set of measurements to define first set of paths across a first subset of public cloud datacenters to connect a first set of machines of [[the]] a first entity across the first subset of public cloud datacenters and using the first set of paths to configure a first set of forwarding elements operating in the first subset of public cloud datacenters exclusively for the first entity; and using a second set of measurements to define second set of paths across a second subset of public cloud datacenters to connect a second set of machines of [[the]] a second entity across the second subset of public cloud datacenters and using the second set of paths to configure a second set of forwarding elements operating in the second subset of public cloud datacenters exclusively for the second entity wherein using the first and second sets of paths to configure the first and second sets of forwarding elements comprises providing next hop forwarding records to a set of controllers that configure the first and second sets of forwarding elements.” These claimed features being present in independent claim 1, 2, 4, 6 18 and in conjunction with all the other claimed limitations render claims 1, 2, 4, 6 and 18 allowable over the prior art of record.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
May 11, 2021